PER CURIAM:*
David Eugene Edwards, Kevin Wads-worth Lynds, James Eugene Edwards, and Edward Morris Harris appeal the district court’s denial of their 28 U.S.C. § 2241 petitions challenging their incarcerations for civil contempt. In an appeal from the denial of habeas relief, this court reviews a district court’s findings of fact for clear error and issues of law de novo. See Moody v. Johnson, 139 F.3d 477, 480 (5th Cir.1998).
The defendants argue that the district court lacked jurisdiction over the underlying civil action because it is a “United States District Court” and not a “district court of the United States.” They argue that, for the same reason, the district court lacked authority to order that they be held in custody. These claims are frivolous.
The defendants also argue that the district court’s contempt orders could not be enforced outside of the district court’s territorial jurisdiction. Fed. R. Civ. P. 4.1(b) provides, “An order of civil commitment of a person held to be in contempt of a decree or injunction issued to enforce the laws of the United States may be served and enforced in any district.” Because the instant case involves the defendants’ alleged violation of various federal securities laws, the district court’s contempt orders were issued to “enforce the laws of the United States.” Therefore, pursuant to Fed. R. Crv. P. 4.1(b), the district court’s contempt orders were properly served and enforced in any district. This issue is without merit.
The defendants argue that their due process rights were violated because they did not receive notice of the contempt hearings. Defendant Harris’s claims are without merit; the record contains a sworn affidavit stating that he had been personally served with notice of his first contempt hearing and subsequent contempt hearings were held after Harris had been taken into custody. Defendants James and David Edwards’ claims are also without merit; the record contains a certificate of service indicating that they were mailed notice of the hearing by the appointed receiver and subsequent contempt hearings were held after they had been taken into custody. See Fed. R. Crv. P. 77(d) (any party may serve notice of court order); Fed. R. Crv. P. 5(b)(2)(B) (service complete upon mailing to party’s last known address). Defendant Lynds’ claim also is without merit; based on the pleadings and the record, we *16conclude that the district court’s finding that he did receive proper notice of the hearing was not clearly erroneous. See United States v. Edwards, 65 F.3d 430, 432 (5th Cir.1995) (“A factual finding is not clearly erroneous as long as the finding is plausible in light of the record as a whole.”).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.